DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 4, the limitation “a ratio of the length of the conductive terminal to a length of the first insulating ceramic layer in the axial direction of the conductive terminal is 1:1” must be shown or the feature(s) canceled from the claim(s).  Also, in claim 9, the limitation “wherein the shielding cover is provided with a through hole at an end away from the base, and a first wire and a second wire provided on the piezoelectric member can pass through the through hole, and are respectively electrically connected to the connector housing and the conductive terminal” must be shown or the feature(s) canceled from the claim(s). Furthermore, in claim 10, the limitation “wherein the shielding cover mounting groove has a cross section in a "L" shape, a "V" shape or a trapezoid shape, and the case mounting groove has a cross section in a "L" shape, a "V" shape or a trapezoid shape” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first insulating ceramic layer" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elazar (U.S. Patent No. 3400284).
Regarding claim 1, Elazar teaches a piezoelectric sensor, comprising: a charge output element comprising a first end surface and a second end surface opposite to each other in a length direction, the charge output element comprising a base (Fig.1, 12) and a connecting member (Fig.1, 17) extending from the base in a height direction, wherein a piezoelectric member (Fig.1, 22) and a mass (Fig.1, 26) are sleeved on the connecting member, the piezoelectric member and the mass are fixed to the connecting member via a pretensioning member (Fig.1, 32), and the mass is disposed closer to the first end surface relative to the piezoelectric member (As shown in Fig.1); a connector (Fig.1, 35), disposed above the first end surface of the charge output element with a predetermined distance from the first end surface in the length direction, wherein the connector comprises a connector housing (Fig.1, 40+39) and a conductive terminal (Fig.1, 43), which is inserted into an interior of the connector housing and connected to the connector housing by a first insulating layer (Fig.1, 44 and column 3, lines 46-48); and a case (Fig.1, 14+13), provided with openings on both ends and formed as a hollow 
Regarding claim 5, Elazar teaches wherein: the connecting member (Fig.1, 17) is disposed at a center of the base (Fig.1, 12) and extends in an axial direction of the base, and the base and the connecting member are integrally formed; the piezoelectric member (Fig.1, 22), the mass (Fig.1, 26) and the pretensioning member (Fig.1, 32) are disposed sequentially in the axial direction of the base, and circumferentially surrounding the connecting member (As shown in Fig.1).
Regarding claim 6, Elazar teaches wherein the conductive terminal (Fig.1, 43), the first insulating layer (Fig.1, 44), the connector housing (Fig.1, 39+40), the second insulating layer (Fig.1, 41), the case (Fig.1, 14+13), the connecting member (Fig.1, 17), the piezoelectric member (Fig.1, 22), the mass (Fig.1, 26), and the pretensioning member (Fig.1, 32) are all coaxially disposed (As shown in Fig.1).
Regarding claim 8, Elazar teaches wherein: the connecting member (Fig.1, 17) is provided with a thread (Fig.1, 19) on an end away from the base, and a ratio of a length of the thread to a length of the connecting member in an axial direction of the base is in a range from 1:2 to 1:3 (As shown in Fig.1); and the pretensioning member (Fig.1, 32) and the connecting member (Fig.1, 17) are screwed together.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Elazar (U.S. Patent No. 3400284) in view of Nie et al. (U.S. Publication No. 20180196081).
Regarding claim 2, Elazar teaches all the features of claim 1 as outlined above, Elazar further teaches one end of the connector housing (Fig.1, 39+40) is provided with a thread (Column 3, lines 39-41) on an outer surface thereof, and the other end of the connector housing is inserted into an interior of the case (As shown in Fig.1); and the end of the connector housing located at the interior of the case is provided with a first wire connection hole, which penetrates the connector housing Fig.1, a central hole is provided to allow conductive terminal pin 43 to go through).
Elazar is silent about an end of the conductive terminal located at the interior of the case is provided with a second wire connection hole, which penetrates the conductive terminal.
Nie teaches an end of the conductive terminal (Fig.1, 109) located at the interior of the case is provided with a second wire connection hole, which penetrates the conductive terminal (As shown in Fig.1, there is a connection hole at an end of electrode lead 109).

Regarding claim 9, Elazar teaches all the features of claim 1 as outlined above, Elazar further teaches a first wire and a second wire provided on the piezoelectric member are respectively electrically connected to the connector housing and the conductive terminal (As shown in Fig.1, one wire is connected to the conductive terminal pin 43, and another wire is connected to the connector housing 40); and the opening end of the case (Fig.1, 14) away from the connector is connected to the case mounting groove (As shown in Fig.1).
Elazar is silent about a shielding cover having an opening at one end; the base is provided with a shielding cover mounting groove and a case mounting groove coaxially with the connecting member, the connecting member is disposed on an inner side of the shielding cover mounting groove, and the shielding cover mounting groove is disposed on an inner side of the case mounting groove; the opening end of the shielding cover is connected with the shielding cover mounting groove to form a shield having a receiving space therein, and the connecting member, the piezoelectric member, the mass and the pretensioning member are all located within the shield, wherein the shielding cover is provided with a through hole at an end away from the base, and a first wire and a second wire provided on the piezoelectric member can pass through the through hole, and are respectively electrically connected to the connector housing and the conductive 
Nie teaches a shielding cover (Fig.1, 110) having an opening at one end; the base (Fig.1, 104+112+103) is provided with a shielding cover mounting groove (Fig.1, shielding cover mounting groove provided at the connection between 104 and 110) and a case mounting groove (Fig.1, case mounting groove provided at the connection between the case and base 103) coaxially with the connecting member (As shown in Fig.1), the connecting member (Fig.1, 102) is disposed on an inner side of the shielding cover mounting groove, and the shielding cover mounting groove is disposed on an inner side of the case mounting groove (As shown in Fig.1); the opening end of the shielding cover is connected with the shielding cover mounting groove to form a shield having a receiving space therein, and the connecting member (Fig.1, 102), the piezoelectric member (Fig.1, 105), the mass (Fig.1, 106) and the pretensioning member (Fig.1, 111) are all located within the shield, wherein the shielding cover is provided with a through hole at an end away from the base (Fig.1, shield 110 has a through hole on top side), and a first wire and a second wire provided on the piezoelectric member can pass through the through hole (As shown in Fig.1, two wires going through the through hole on the shield 110), and the shield is located at an interior of the case (As shown in Fig.1, shield 110 is located inside the case).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Elazar’s device to have a shield 110 because it would reduce outside interference to Elazar’s piezoelectric element and increase accuracy of Elazar’s device.

Nie teaches the shielding cover mounting groove has a cross section in a "L" shape, a "V" shape or a trapezoid shape (As shown in Fig.1, the mounting connection between 110 and 104 has a "L" shape).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Elazar’s device to have a shield 110 because it would reduce outside interference to Elazar’s piezoelectric element and increase accuracy of Elazar’s device.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Elazar (U.S. Patent No. 3400284) in view of Orlacchio (U.S. Patent No. 3093759).
Regarding claim 3, Elazar teaches all the features of claim 1 as outlined above, Elazar further teaches the first insulating layer (Fig.1, 44) comprises a first insulating ceramic layer (Column 3, lines 46-48) disposed in an axial direction of the conductive terminal (Fig.1, 43) and circumferentially surrounding the conductive terminal (As shown in Fig.1), and the second insulating layer (Fig.1, 41) is disposed circumferentially surrounding the connector housing (Fig.1, 39-40).
Elazar is silent about the first insulating layer comprises a first glass layer.
Orlacchio teaches the first insulating layer comprises a first glass layer (Column 2, lines 19-23).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Elazar (U.S. Patent No. 3400284) in view of Kerr et al. (U.S. Patent No. 4473768) and Orlacchio (U.S. Patent No. 3093759).
Regarding claim 4, Elazar teaches all the features of claim 1 as outlined above, Elazar further teaches the first insulating layer is a ceramic layer (Column 3, lines 46-50).
Elazar is silent about an end of the conductive terminal away from the case is provided with an insertion hole extending in an axial direction of the conductive terminal, and a ratio of a length of the insertion hole to a length of the conductive terminal in the axial direction of the conductive terminal is in a range from 2:5 to 1:3; and a ratio of the length of the conductive terminal to a length of the first insulating ceramic layer in the axial direction of the conductive terminal is 1:1.
Kerr teaches an end of the conductive terminal (Fig.1, 44, 46 and 40) away from the case is provided with an insertion hole extending in an axial direction of the conductive terminal (As shown in Fig.1), and a ratio of a length of the insertion hole to a length of the conductive terminal in the axial direction of the conductive terminal is in a range from 2:5 to 1:3 (As shown in Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Elazar’s conductive terminal pin 43 to 
The combination of Elazar and Kerr is silent about a ratio of the length of the conductive terminal to a length of the first insulating layer in the axial direction of the conductive terminal is 1:1.
Orlacchio teaches a ratio of the length of the conductive terminal (Fig.1, 15) to a length of the first insulating layer (Fig.1, 14) in the axial direction of the conductive terminal is 1:1 (As shown in Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Elazar’s insulating layer 44 to make it cover entire length of Elazar’s conductive terminal pin 43 because it would provide better insulation for Elazar’s conductive terminal pin 43.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elazar (U.S. Patent No. 3400284) in view of Change et al. (U.S. Patent No. 4816713).
Regarding claim 7, Elazar teaches all the features of claim 1 as outlined above, Elazar further teaches the piezoelectric member (Fig.1, 22) has a top end and a bottom end opposite to each other in its axial direction, wherein the bottom end of the piezoelectric member abuts against the base (Fig.1, 12) via an insulating layer (Fig.1, 24).
Elazar is silent about wherein the top end of the piezoelectric member abuts against the mass via an insulating layer and the piezoelectric member comprises a 
Change teaches wherein the top end of the piezoelectric member (Fig.3, 35) abuts against the mass (Fig.3, 33) via an insulating layer (Fig.3, 39’) and the piezoelectric member comprises a plurality of piezoelectric ceramic layers stacked one on top of another, wherein an electrode layer is disposed between adjacent two piezoelectric ceramic layers, and adjacent two electrode layers have opposite polarities (Column 4, lines 11-40).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to remove Elazar’s annular capacitor 27 because if temperature compensation is not needed, remove Elazar’s annular capacitor 27 would reduce the size of Elazar’s device, also it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a plurality of piezoelectric ceramic layers stacked one on top of another in Elazar’s device because it would improve signal strength of Elazar’s device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/           Primary Examiner, Art Unit 2861